--------------------------------------------------------------------------------

     DEBENTURE, AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY,
THE “ SECURITIES ”), HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THE SECURITIES
ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION S
AND/OR REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMEMDED
(THE “ACT”). THE SECURITIES ARE “ RESTRICTED ” AND MAY NOT BE OFFERED OR SOLD IN
THE UNITED STATES OR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN
REGULATIONS PROMULGATED UNDER THE ACT) UNLESS THE SECURITIES ARE REGISTERED
UNDER THE ACT, PURSUANT TO REGULATION S AND/OR REGULATION D OR PURSUANT TO
AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE
COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT
MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER
HEDGING TRANSACTION INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN
COMPLIANCE WITH THE ACT.

DEBENTURE
Gemini Explorations Inc.
8% Convertible Debenture
Due November 01, 2008

No. 1

$100,000.00

     This Debenture is issued by Gemini Explorations Inc., a Nevada corporation
(the “Company”), and Galleon Investments Ltd. (together with its permitted
successors and assigns, the “Holder”) pursuant to exemptions from registration
under the Securities Act of 1933, as amended.

ARTICLE I.

Section 1.01

     Principal and Interest. For value received by August 01, 2008 the Company
hereby promises to pay to the order of Holder in lawful money of the United
States of America and in immediately available funds the principal sum of
$100,000.00, together with interest on the unpaid principal of this Debenture at
the rate of eight percent (8%) per year (computed on the basis of the 365-day
year and the actual days elapsed) from the date of this Debenture until paid. At
the Company’s option, the entire principal amount and all accrued interest shall
be either (a) paid to the Holder on or before the due date of this Debenture or
(b) converted in accordance with Section 1.02 herein.

--------------------------------------------------------------------------------

Section 1.02

     Optional Conversion. The Holder is entitled, at its option, to convert, at
any time and from time to time, until payment in full of this Debenture, all or
any part of the principal amount of this Debenture, plus accrued interest, into
shares (the “ Conversion Shares ”) of the Company’s common stock, par value
$0.0010 per share (“ Common Stock ”), at a price per share equal to seventy five
percent (75%) of the average of the three lowest closing bid prices of the
Common Stock for the five trading days immediately prior to the date that the
Company receives notice of conversion. To convert this debenture, the Holder
shall deliver written notice (the “ Conversion Notice ”) thereof, such
Conversion Notice containing such information necessary including amount of
conversion and number of shares, to the Company at its address set forth herein.
The date upon which the conversion shall be effective (the “ Conversion Date ”)
shall be deemed to be the date set forth in the Conversion Notice. The
Conversion Shares shall be delivered to the Holder at the address indicated
herein.

     The Company is entitled, at its option, to convert, at any time and from
time to time, until payment in full of this Debenture, all or any part of the
principal amount of this Debenture, plus accrued interest, into shares (the “
Conversion Shares ”) of the Company’s common stock, par value $0.0010 per share
(“ Common Stock ”), at a price per share equal to seventy five percent (75%) of
the closing bid price of the Common Stock on the date that the Company issues
such notice of conversion. To convert this debenture, the Company shall deliver
written notice (the “ Conversion Notice ”) thereof, such Conversion Notice
containing such information necessary including amount of conversion and number
of shares, to the Holder at its address set forth herein. The date upon which
the conversion shall be effective (the “ Conversion Date ”) shall be deemed to
be the date set forth in the Conversion Notice. The Conversion Shares shall be
delivered to the Holder at the address indicated herein.

Section 1.03

     Reservation of Common Stock. The Company shall reserve and keep available
out of its authorized but unissued shares of Common Stock, solely for the
purpose of effecting the conversion of this Debenture, such number of shares of
Common Stock as shall from time to time be sufficient to effect such conversion,
based on the Conversion Price. If at any time the Company does not have a
sufficient number of Conversion Shares authorized and available, then the
Company shall call and hold a special meeting of its stockholders within sixty
(60) days of that time for the sole purpose of increasing the number of
authorized shares of Common Stock.

--------------------------------------------------------------------------------

Section 1.04

     Interest Payments. The interest so payable will be paid at the time of
maturity or conversion to the person in whose name this Debenture is registered.
At the time such interest is payable, the Company, in its sole discretion, may
elect to pay interest in cash or in the form of Common Stock. If paid in Common
Stock, the amount of stock to be issued shall be calculated in accordance with
the formula and procedure set forth in Section 1.02 above.

Section 1.05

     Right of Redemption . The Company shall have the right to redeem, with
thirty (30) business days advance notice to the Holder, any or all outstanding
Debentures remaining in its sole discretion (“Right of Redemption”). The
redemption price shall be equal to 100% of the face amount of the Debenture
redeemed plus all accrued interest (“Redemption Price”).

Section 1.06

     Subordinated Nature of Debenture . This Debenture and all payments hereon,
including principal or interest, shall be subordinated and junior in right of
payment to all accounts payable of the Company incurred in the ordinary course
of business and/or bank debt of the Company not to exceed $30,000.

ARTICLE II.

Section 2.01

     Amendments and Waiver of Default. The Debenture may be amended with the
consent of Holder. Without the consent of Holder, the Debenture may be amended
to cure any ambiguity, defect or inconsistency, to provide assumption of the
Company obligations to the Holder or to make any change that does not adversely
affect the rights of the Holder.

ARTICLE III.

Section 3.01

     Events of Default. An Event of Default is defined as follows: (a) failure
by the Company to pay amounts due hereunder within fifteen (15) days of the date
of maturity of this Debenture; (b) failure by the Company for thirty (30) days
after notice to it to comply with any of its other agreements in the Debenture;
or (c) events of bankruptcy or insolvency which is not cured by the Company
within ten (10) days after receipt of written notice thereof. The Holder may not
enforce the Debenture except as provided herein.

--------------------------------------------------------------------------------

ARTICLE IV.

Section 4.01

     Anti-dilution . In the event that the Company shall at any time subdivide
the outstanding shares of Common Stock, or shall issue a stock dividend on the
outstanding Common Stock, the Conversion Price in effect immediately prior to
such subdivision of the issuance of such dividend shall be proportionately
decreased and, in the event that the Company shall at any time combine the
outstanding shares of Common stock, the Conversion price in effect immediately
prior to such combination shall be proportionally increased, effective at the
close of business on the date of such subdivision, dividend or combination as
the case may be.

ARTICLE V.

Section 5.01

     Notice. Notices regarding this debenture shall send to the parties at the
following addresses, unless a party notifies the other parties, in writing, of a
change of address:

  If to the Company:   Gemini Explorations Inc.   Suite 103, 240-11th Avenue SW
  Calgary, Alberta Canada T2R 0C3         If to the Holder: Galleon Investments
Ltd.   BCM Cape Building   Leeward Highway   Providenciales, Turks and Caicos

Section 5.02

     Governing Law . This Debenture shall be deemed to be made under and shall
be construed in accordance with the laws of the State of California without
giving effect to the principals of conflict of the laws thereof. Each of the
parties consents to the jurisdiction of the U.S. District Court sitting in the
District of the State of California or the state courts of the State of
California sitting in Riverside in connection with any dispute arising under
this debenture and hereby waives, to the maximum extent permitted by law, any
objection, including the objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions.

--------------------------------------------------------------------------------

Section 5.03

     Severability . The invalidity of any of the provisions of this Debenture
shall not invalidate or otherwise affect any of the other provisions of this
Debenture, which shall remain in full force effect.

Section 5.04

     Entire Agreement and Amendments. This Debenture represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no representations, warranties or commitments, except as set forth
herein. This Debenture may be amended only by an instrument in writing executed
by the parties hereto.

Section 5.05

     Counterparts. This Debenture may be executed in multiple counterparts, each
of which shall be an original, but all of which shall be deemed to constitute
and instrument.

IN WITNESS WHEREOF , with the intent to legally bound hereby, the Company has
executed this Debenture as of the date first written above.

Gemini Explorations Inc. Date August 01/2008         /s/ Michael Hill   By:  
Michael Hill   President  


--------------------------------------------------------------------------------